       Case 4:19-cv-00500-SGC Document 12 Filed 04/25/19 Page 1 of 1                   FILED
                                                                              2019 Apr-25 PM 05:02
                                                                              U.S. DISTRICT COURT
                                                                                  N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION
JANE KISER,                              )
                                         )
      Plaintiff,                         )
                                         )
v.                                       )   Case No.: 4:19-cv-00500-SGC
                                         )
LIFE INSURANCE COMPANY OF                )
NORTH AMERICA,                           )
                                         )
      Defendant.                         )

                          ORDER OF DISMISSAL
      On April 23, 2019, the parties filed a joint stipulation of dismissal in the

above-captioned matter. (Doc. 11). Accordingly, this case is DISMISSED WITH

PREJUDICE, each party to bear their own costs. FED. R. CIV. P. 41(a)(1)(A)(ii).

      DONE and ORDERED this 25th day of April, 2019.



                                             __________________________
                                             STACI G. CORNELIUS
                                             U.S. MAGISTRATE JUDGE
